UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1897


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

                    Petitioner.



              On Petition for Writ of Mandamus. (6:04-cr-00022-JMC-3)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his motion to reduce his sentence pursuant to 18 U.S.C.

§ 3582(c)(1)(A). He seeks an order from this court directing the district court to act. Our

review of the district court’s docket reveals that the district court recently took significant

action on Miller’s motion. On August 21, 2020, the court instructed the government to file

a response. In September, the government filed a response in opposition and Miller filed

a reply to the Government’s response. Accordingly, we deny the mandamus petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED




                                              2